Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
	Applicant argues that the combination of Vrzic, Khoshnevis, Xu, and Zhang does not teach the features of “when the data was not received correctly, sending, by the transmission node, the data scheduling information to the target UE, and retransmitting, by the target UE, the data to the transmission node over a resource indicated by the data scheduling information” and “when the auxiliary UE confirms that the transmission node does not correctly receive the data from the target UE by monitoring the data scheduling information, transmitting, by the auxiliary UE, the received data to the transmission node over the resource indicated by the data scheduling information, and the resource is a same resource that the target UE retransmits the data,” as recited in independent claims 1, 49, and 57.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Khoshnevis teaches using a relay node (i.e., auxiliary UE) to retransmit data over salvaged resources based on a NAK (Khoshnevis - Paragraph [0059], note the relay node may overhear the NAK as it is sent to the original sender of the signal, based on the received NAK, the relay node may retransmit the corresponding signal to the intended recipient (performed using salvaged resources, see Paragraph [0063])).  Additionally, Xu teaches transmitting scheduling information to a relay station (which can be interpreted as the target UE) when a NACK is received (Xu - Paragraph [0072], note request for retransmission (HARQ NACK), the BS (base station, which is a transmission node) schedules resources for retransmission, and signals the scheduling information for retransmission to the RS (relay station, which can act as another base station or as a terminal, see Paragraph [0066])), and retransmitting data over a same resource (frequency band) based on retransmission information (Xu - Paragraph [0072], note the RS obtains the retransmission information, and sends the scheduled retransmission to the MS (mobile station) on the same frequency band as the BS).  It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Xu into Khoshnevis to communicate scheduling information such as retransmission information in response to a NAK/NACK in order for the relay station/node to successfully retransmit data.  Furthermore, Zhang teaches providing an indication within scheduling information for transmitting data over a same resource (Zhang - Paragraph [0062], note when the indicator bit of the new data in the uplink scheduling information is 0, the uplink data (from UE/relay to eNB) is retransmitted in the same resource).  It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Zhang into the combination of Khoshnevis and Xu in order to modify the retransmission information to include said indication.
	Therefore, the combination of Khoshnevis, Xu, and Zhang still teaches “when the data was not received correctly, sending, by the transmission node, the data scheduling information to the target UE, and retransmitting, by the target UE, the data to the transmission node over a resource indicated by the data scheduling information” and “when the auxiliary UE confirms that the transmission node does not correctly receive the data from the target UE by monitoring the data scheduling information, transmitting, by the auxiliary UE, the received data to the transmission node over the resource indicated by the data scheduling information, and the resource is a same resource that the target UE retransmits the data,” as recited in independent claims 1, 49, and 57.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461